Per Curiam.
A petition for certification having been submitted to this Court and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted (62 N. J. 85), and the judgment of the Appellate Division is modified as follows:
The Court is of the view that on the application of the mother, the courts of Hawaii should determine the issue of the custody of the 2 children of this family who are presently in New Jersey. Leave is accordingly granted the mother to institute within 3 months a new proceeding in Hawaii for an original plenary hearing with respect to custody. The 2 children shall remain in New Jersey pending the outcome of the determination by the courts in Hawaii except that at the request of the court of Hawaii to see the children, the children shall thereupon be taken to Hawaii for the purpose of such interview, provided that the order of the Hawaii court directs that the children be returned to New Jersey after such interview and pending the determination of the proceeding in Hawaii. The cost of such transportation is to be paid by the father.
*544For modification — Chief Justice Weintraub and Justices Jacobs, Proctor, Hall and Mountain and Judge Sullivan — 6.
Opposed — None.